EXHIBIT 10.2


 

To:

Joseph S. Mohr

 

 

From:

David Housman

 

 

Date:

June 1, 2002

 

 

Subject:


FIRST AMENDMENT TO EMPLOYMENT OFFER LETTER

 

                We hereby agree that your Employment Offer Letter, dated
September 5, 2001 and comprised of the Offer Letter, the Inventions and
Non-Disclosure Agreement and the Non Compete and Non Solicitation Agreement
(collectively, the “Offer Letter”), be and hereby is amended effective June 1,
2002, as provided for herein.  Except as specifically modified herein, the terms
of the Offer Letter, and all terms and conditions of your employment with
Variagenics, Inc. (including any of its successors or assigns, the “Company”)
shall remain in full force and effect.  This first amendment to your Offer
Letter shall be referred to herein as the “Amendment.”

 

                Effective June 1, 2002, the Offer Letter is revised by adding
the following to the conclusion of Paragraph “(a)”:

 

                “Vesting on a Change in Control.

 

1)              Upon the effective date of a Change in Control, 50% of the then
outstanding unvested options to purchase shares of common stock of the Company
held by you as of such date (whether granted to you prior to or after execution
of this Amendment) shall be immediately vested and shall be otherwise
exercisable in accordance with the terms of the stock option agreement pursuant
to which they were granted.  The remaining 50% of the then outstanding unvested
options shall vest monthly in six equal installments beginning with the first
day of the month following the effective date of the Change in Control; provided
that, all then remaining outstanding unvested options shall immediately vest in
their entirety if the Company terminates your employment without Cause after the
effective date of the Change in Control but prior to the end of the six month
period following such Change in Control.  Notwithstanding the prior sentence,
your employment with the Company remains an at-will relationship such that
either you or the Company may terminate the relationship at any time with or
without Cause or notice.  For purposes of the Offer Letter, as modified by this
Amendment, Cause shall be defined as set forth in Section 11 of the Variagenics,
Inc. Amended 1997 Employee, Director and Consultant Stock Option Plan.

2)              Change in Control Defined. A ‘Change in Control’ shall be deemed
to have occurred if (i) there is a sale or transfer of all or substantially all
of the assets of the Company in one or a series of transactions; (ii)  any
‘person,’ as such term is used in Section 13(d) of the Securities Exchange Act
of 1934, as amended (or any successor provision) (the ‘Exchange Act’), together
with all ‘affiliates’ and ‘associates’ (as such terms are defined in Rule 12b-2
under the Exchange Act or any successor provision) of such person, shall become
the ‘beneficial owner’ or ‘beneficial owners’ (as defined in Rules 13d-3 and
13d-5 under the Exchange Act or any successor provision), directly or
indirectly, of securities of the Company representing in the aggregate thirty
percent (30%) or more of either (1) the then

 

1

--------------------------------------------------------------------------------


                        outstanding shares of common stock of the Company or (2)
the combined voting power of all then outstanding securities of the Company
having the right under ordinary circumstances to vote in an election of the
Board of Directors of the Company (hereafter referred to as an ‘Acquisition’);
provided, that, notwithstanding the foregoing, an Acquisition shall not be
deemed to have occurred for purposes of this clause (ii) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of common stock or other voting securities outstanding, increases (x) the
proportionate number of shares of common stock beneficially owned by any person
to thirty percent (30%) or more of the common stock then outstanding or (y) the
proportionate voting power represented by the voting securities beneficially
owned by any person to thirty percent (30%) or more of the combined voting power
of all then outstanding voting securities; or (iii) there is a merger or
consolidation between the Company and an entity other than a subsidiary of the
Company in which the Company is not the continuing or surviving corporation and
pursuant to which the holders of the Company’s voting stock immediately prior to
such merger or consolidation would not be the holders immediately after such
merger or consolidation of at least 50% of the voting stock of the continuing or
surviving corporation.

3)              All agreements between you and the Company governing the grant
to you of stock options shall be and hereby are amended to the extent necessary
to effectuate the provisions of this Agreement.  You acknowledge that the
acceleration of Incentive Stock Options (“ISOs”) granted pursuant to section 422
of the Internal Revenue Code (the “Code”) may cause certain of those options to
fail to satisfy section 422(d) of the Code, which may result in less favorable
individual tax treatment on such option.  You understand and acknowledge such
result and agree to the conversion, as necessary, of ISOs to non-qualified stock
options as a precondition to the acceleration of the option grant described
herein.  ISOs with the least difference between exercise price and fair market
value on the date of the conversion shall be converted to non-qualified options
first.  In all other respects all such agreements between you and the Company
shall remain in full force and effect, and shall be administered in accordance
with their terms.

4)              Notwithstanding anything provided herein, if you are considered
to be a ‘disqualified individual’ (as defined in Section 280G of the Code), and
the acceleration of vesting of options together with any other payments which
you have a right to receive from the Company (or its affiliates and
subsidiaries) in the event of a Change in Control (collectively the “Severance
Compensation”), would constitute a “parachute payment” (as defined in Section
280G(b)(2) of the Code), the Severance Compensation shall be reduced.  The
reduction shall be in an amount so that the present value of the total amount
received by you from the Company will be one dollar ($1.00) less than three (3)
times the Base Amount (as defined in Section 280G of the Code) so that no
portion of the amounts received by you shall be subject to the excise tax
imposed by Section 4999 of the Code (excise tax).

The determination as to whether any reduction in Severance Compensation is
necessary and the amount of any such reduction shall be made by the Company’s
independent public accountants (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and to you within fifteen
(15) business days of the date payment is made.  Any such determination by the
Accounting Firm shall be conclusive and binding upon you and the Company.  You
shall determine which part of the Severance Compensation shall

 

2

--------------------------------------------------------------------------------


be eliminated or reduced consistent with the requirements of this section and
you will notify the Company promptly in writing; provided, that if you do not
make such a determination within ten (10) business days of the receipt of the
calculations made by the Accounting Firm, the Company shall determine which part
of the Severance Compensation shall be eliminated or reduced consistent with the
requirements of this section and shall notify you promptly in writing of such
election.

If through error or otherwise you should receive payments under this Agreement,
together with other payments you have the right to receive from the Company, in
excess of one dollar ($1.00) less than three times your Base Amount, you shall
immediately repay the excess to the Company upon notification that an
overpayment has been made.”

 

                It is understood and agreed that this Amendment shall constitute
a binding agreement upon execution by both parties, and represents (along with
the Offer Letter) the entire agreement and understanding between us with respect
to the subject matter contained herein. If the terms of this Amendment are
acceptable to you, please sign where indicated below.  This Amendment is
executed as an instrument under seal as of the date indicated below.

 

 

 

 

 

 

 

VARIAGENICS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/David Housman

 

 

 

 

 

David Housman

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

 

 

 

/s/Joseph S. Mohr

 

 

 

 

 

Joseph S. Mohr

 

 

 

 

 

 

3

--------------------------------------------------------------------------------